IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PEERLESS INDEMNITY INSURANCE           : No. 240 WAL 2015
COMPANY,                               :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
CINCINNATI INSURANCE COMPANY           :
AND WYATT, INC.,                       :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.